NOTICE                    2022 IL App (4th) 210346-U
                                                                                       FILED
This Order was filed under                                                           August 26, 2022
Supreme Court Rule 23 and is                                                          Carla Bender
not precedent except in the                 NO. 4-21-0346                         4th District Appellate
limited circumstances allowed                                                           Court, IL
under Rule 23(e)(1).                IN THE APPELLATE COURT

                                             OF ILLINOIS

                                         FOURTH DISTRICT

  BRIAN HARGARTEN,                                            )     Appeal from the
            Plaintiff-Appellant,                              )     Circuit Court of
            v.                                                )     Sangamon County
  JACOB DALTON, KENNY S. WOODS, and ROB                       )     No. 20MR95
  JEFFREYS,                                                   )
            Defendants-Appellees.                             )     Honorable
                                                              )     Dwayne A. Gab,
                                                              )     Judge Presiding.


                   PRESIDING JUSTICE KNECHT delivered the judgment of the court.
                   Justices DeArmond and Harris concurred in the judgment.

                                                ORDER

  ¶1      Held: The appellate court affirmed in part, reversed in part, and remanded for further
                proceedings, concluding plaintiff was entitled to further proceedings on his claim
                that his due process rights were violated where he was denied the opportunity to
                present cell-house video footage but not any other claim raised in his complaint.

  ¶2               Plaintiff, Brian Hargarten, an inmate in the custody of the Illinois Department of

  Corrections (DOC), filed a complaint against defendants, Jacob Dalton, Kenny S. Woods, and Rob

  Jeffreys, DOC employees. Defendants filed a combined motion to dismiss pursuant to section

  2-619.1 of the Code of Civil Procedure (Civil Code) (735 ILCS 5/2-619.1 (West 2020)). Following

  a hearing on defendants’ motion, the circuit court dismissed plaintiff’s complaint. Plaintiff now

  appeals from that dismissal. For the reasons that follow, we affirm in part, reverse in part, and

  remand for further proceedings.

  ¶3                                      I. BACKGROUND
¶4             According to DOC prison inmate search results, plaintiff is currently serving a

62-year sentence for first degree murder and has a projected parole date of November 21, 2070.

See Ill. Dep’t of Corrections, https://www2.illinois.gov/idoc/Offender/pages/inmatesearch.aspx

(last visited Aug. 23, 2022); see also People v. Hargarten, 2014 IL App (1st) 122600-U, ¶ 34

(affirming plaintiff’s conviction and sentence on direct review). For the purposes of this appeal,

the following additional facts gleaned from plaintiff’s complaint and the exhibits attached thereto

are accepted as true.

¶5             In September 2019, plaintiff was served with a disciplinary report alleging he had

violated DOC regulation 107, which prohibits sexual misconduct. See 20 Ill. Adm. Code 504.

Appendix A (No. 107) (2017). According to the report, on September 27, 2019, plaintiff, after

receiving his medication from a certified medical technician, called out to the technician indicating

he needed some of his medications reordered. The technician returned to plaintiff’s cell, at which

time she observed plaintiff masturbating while attempting to discuss his medication issues with

her. The technician identified plaintiff by his ID attached to his cell door.

¶6             After receiving the disciplinary report, plaintiff completed the portion of the report

designated for requesting witnesses and requested (1) Alif Ali, an inmate, who would reportedly

testify that “[plaintiff] was not the one masturbating it was me [and] the nurse mistaked [sic] his

cell for mine” and (2) Joseph Durre, a DOC employee, who would reportedly testify “that nothing

was done by [plaintiff].” In addition, plaintiff prepared a written statement. In the statement,

plaintiff (1) objected to the adjustment committee hearing the matter because a committee

member, defendant Dalton, reportedly stated to plaintiff that he had been told by prison officials

to find plaintiff guilty and to impose specific sanctions; (2) requested cell-house video footage;

and (3) requested two DOC employees, “Lewis” and “Robinson,” be called as witnesses.




                                                 -2-
¶7             In October 2019, plaintiff appeared before the adjustment committee, which

consisted of defendants Dalton and Woods, for a hearing on the disciplinary report. At the

commencement of the hearing, plaintiff objected to the matter being heard based on a lack of

impartiality, an objection which was overruled. Plaintiff also requested cell-house video footage,

a request which was denied. Plaintiff pleaded not guilty and stated, “It wasn’t me, it was someone

else.” The adjustment committee was satisfied the violation occurred as reported and

recommended, in part, revocation of one month of good conduct credit. The chief administrative

officer approved the committee’s determinations. According to a final summary report, Ali was

interviewed, and his testimony was determined to be irrelevant, and Durre was called, and stated,

“It was Hargarten, I was talking to Ali.”

¶8             Plaintiff administratively appealed the adjustment committee’s decision by filing a

grievance. In the grievance, plaintiff argued, in part, his due process rights were violated because

he was (1) forced to proceed before a partial adjustment committee, (2) denied the opportunity to

present cell-house video footage, and (3) denied the opportunity to call witnesses. A grievance

officer investigated the grievance and then recommended the grievance be denied. As part of the

grievance officer’s report, the officer wrote as follows: “Per Lt. Dalton, the adjustment committee

determines guilt or innocence on the evidence that is submitted during the hearing. Nothing about

the process is predetermined.” In addition, the grievance officer wrote: (1) “Review of video

footage is at the discretion of the Adjustment Committee” and (2) Ali and Durre, the two witnesses

properly requested prior to the hearing, “were taken into consideration and/or interviewed.” The

chief administrative officer concurred with the recommendation. Plaintiff appealed, and the

administrative review board found (1) it was reasonably satisfied plaintiff committed the offense

and (2) plaintiff’s due process claims were unsubstantiated. Defendant Jeffreys, the acting director




                                               -3-
of the board, concurred with the board’s decision.

¶9             Having exhausted his administrative remedies, plaintiff filed the instant complaint

for a common law writ of certiorari in the circuit court. In his complaint, plaintiff argued, as he

did in his grievance, his due process rights were violated where he was (1) forced to proceed before

a partial adjustment committee, (2) denied the opportunity to present cell-house video footage, and

(3) denied the opportunity to call witnesses. On motion of defendants, the circuit court dismissed

plaintiff’s complaint.

¶ 10           This appeal followed.

¶ 11                                      II. ANALYSIS

¶ 12           On appeal, plaintiff argues we should reverse the circuit court’s dismissal because

his complaint for a common law writ of certiorari sufficiently stated a due process claim which

was not otherwise barred. Specifically, plaintiff contends he is entitled to further proceedings on

his claim that his due process rights were violated where he was (1) forced to proceed before a

partial adjustment committee, (2) denied the opportunity to present cell-house video footage, and

(3) denied the opportunity to call witnesses. While defendants disagree with plaintiff’s contention

that he is entitled to further proceedings on his claim of being denied the opportunity to call

witnesses, they agree he is entitled to further proceedings on his claims of being forced to proceed

before a partial adjustment committee and denied the opportunity to present cell-house video

footage.

¶ 13           Because the statutes concerning prison disciplinary proceedings neither adopt the

Administrative Review Law (735 ILCS 5/3-101 to 3-113 (West 2020)) nor provide another form

of judicial review, “properly pled allegations of a denial of due process in prison disciplinary

proceedings are reviewable in an action for certiorari.” Fillmore v. Taylor, 2019 IL 122626, ¶ 67,




                                               -4-
137 N.E.3d 779. Whether plaintiff has presented a due-process claim in his action for certiorari

that can withstand a request for dismissal pursuant to section 2-619.1 of the Civil Code (735 ILCS

5/2-619.1 (West 2020)) is a question of law, which we review de novo. Kucinsky v. Pfister, 2020

IL App (3d) 170719, ¶ 34, 162 N.E.3d 426.

¶ 14           An inmate who is subject to disciplinary proceedings that may result in the loss of

good conduct credit is entitled to certain due process guarantees. Fillmore, 2019 IL 122626, ¶ 57.

Those guarantees include, inter alia, (1) “an opportunity, when consistent with institutional safety

and correctional goals, to call witnesses and present documentary evidence” and (2) the “right to

appear before an impartial decision maker.” Id. ¶¶ 57, 65.

¶ 15           First, plaintiff contends, and defendants agree, he is entitled to further proceedings

on his claim that his due process rights were violated where he was forced to proceed before a

partial adjustment committee. We disagree. In support of his allegation that the adjustment

committee was partial, plaintiff relies on defendant Dalton’s alleged statement that he had been

told by prison officials to find plaintiff guilty and to impose specific sanctions. While we agree, as

defendants highlight, that our supreme court in Fillmore found an inmate’s due process claim

should not have been dismissed where it was based on an almost identical statement (id. ¶¶ 65-66),

we find an important factual distinction between this case and Fillmore. Unlike Fillmore, the

grievance officer in this case investigated plaintiff’s claim and learned from defendant Dalton that

“the adjustment committee determines guilt or innocence on the evidence that is submitted during

the hearing” and that “[n]othing about the process is predetermined.” The investigation by the

grievance officer, therefore, demonstrates the receipt of the alleged statement from prison officials

did not render the adjustment committee partial or affect the disciplinary hearing. Plaintiff is not

entitled to further proceedings on his claim.




                                                -5-
¶ 16            Next, plaintiff contends, and defendants agree, he is entitled to further proceedings

on his claim that his due process rights were violated where he was denied the opportunity to

present cell-house video footage. We agree. As defendants highlight, our supreme court has found

an inmate’s due process claim based on the denial of an evidence request should not have been

dismissed where there was no explanation for the denial. Id. ¶ 64. In this case, there is no

explanation for the denial of plaintiff’s request. Furthermore, defendants do not provide, nor does

this court find, any other basis upon which this court could find dismissal of plaintiff’s claim was

proper. Plaintiff, therefore, is entitled to further proceedings on his claim that his due process rights

were violated where he was denied the opportunity to present cell-house video footage.

¶ 17            Last, plaintiff contends, and defendants disagree, he is entitled to further

proceedings on his claim that his due process rights were violated where he was denied the

opportunity to call witnesses, specifically Ali, Lewis, and Robinson. We disagree. As for Ali, the

adjustment committee interviewed him and determined his testimony would be irrelevant, a

finding which plaintiff has not disputed either before the circuit court or this court. See Scruggs v.

Jordan, 485 F.3d 934, 939-40 (7th Cir. 2007) (“[P]rison disciplinary officials need not permit the

presentation of irrelevant *** evidence in order to afford prisoners due process in disciplinary

proceedings.”). As for Lewis and Robinson, plaintiff did not, as indicated by the grievance officer,

submit a witness request for them in accordance with DOC regulations. See 20 Ill. Adm. Code

504.80(f)(2) (eff. Apr. 1, 2017); Taylor v. Frey, 406 Ill. App. 3d 1112, 1118, 942 N.E.2d 758, 764

(2011) (finding an inmate’s due process rights were not violated where the inmate failed to follow

prison regulations for requesting witnesses). Plaintiff, therefore, is not entitled to further

proceedings on his claim.

¶ 18            In summary, we conclude plaintiff is entitled to further proceedings on his claim




                                                  -6-
that his due process rights were violated where he was denied the opportunity to present cell-house

video footage but not any other claim raised in his complaint. Defendants, on remand, should be

permitted to supplement the administrative record—which we note has already been filed with the

circuit court—with any evidence that may assist in resolving plaintiff’s claim. See Fillmore, 2019

IL 122626, ¶ 64.

¶ 19                                   III. CONCLUSION

¶ 20           For the reasons stated, we affirm in part, reverse in part, and remand for further

proceedings.

¶ 21           Affirmed in part and reversed in part; cause remanded.




                                               -7-